     Case 1:18-cv-00755-JTN-ESC ECF No. 22 filed 10/30/18 PageID.92 Page 1 of 9



                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF MICHIGAN
                                   _________________________

GRG Ventures, LLC d/b/a Game Room
Guys, a Michigan limited liability company,

                   Plaintiff,                                      Case No. 18-755-cv

v.                                                                 Hon. Janet T. Neff

DBEC, LLC, a Wisconsin limited liability
company,

                   Defendant.

Nicholas S. Laue (P79260)
Keller & Almassian, PLC
Attorneys for Plaintiff
230 E. Fulton Street
Grand Rapids, MI 49503
(616) 364-2100



                     PLAINTIFF’S BRIEF IN SUPPORT OF PLAINTIFF’S
                      MOTION FOR ENTRY OF DEFAULT JUDGMENT

      I.      INTRODUCTION

           This matter is one for trademark infringement, among other causes of action. In 2018,

Plaintiff learned that Defendant, DBEC, LLC, was using it registered trademark and trade name

without permission in connection with the sale and advertisement of Defendant’s products on

Amazon.com. Plaintiff attempted unsuccessfully to resolve the matter with Defendant short of

litigation. When its attempts failed, Plaintiff filed the instant action. Currently, Defendant has

been defaulted (DN #17). Plaintiff now seeks entry of a Default Judgment against Defendant.




                                                 1
  Case 1:18-cv-00755-JTN-ESC ECF No. 22 filed 10/30/18 PageID.93 Page 2 of 9




   II.      FACTUAL BACKGROUND

         Plaintiff is in the business of marketing, listing, distributing, repairing, and selling games

and equipment. (Compl. ¶ 2). Plaintiff has used the name “Game Room Guys” as the “doing

business as” name for its limited liability company, and has its logo (the “Mark”) in interstate

commerce, since at least late 2003. (Compl. ¶¶ 7 and 9). A copy of Plaintiff’s registration of the

mark is attached as Exhibit 1. (Compl. ¶ 10). Plaintiff owns a federal trademark registration for

the Mark.

         In the past year, Defendant has used the Mark in connection with the sale and distribution

of its products and services on Amazon.com without Plaintiff’s permission. (Compl. ¶ 16).

Specifically, Defendant has listed, advertised and sold its products under Plaintiff’s Mark and

Plaintiff’s listings on Amazon.com. (Compl. ¶ 19). Defendant uses the name “Soda Bar System”

as its seller name on Amazon.com. (Compl. ¶ 3). As of the date of this Complaint, Defendant is

still infringing upon Plaintiff’s Mark with respect to the following products:

        ASIN                                           Product Name
B00ACNUDES                        Game Room Guys Set of 2 Pure Beeswax – 1 oz. Blocks
B005ECU2M0                        Game Room Guys Plastic Web Pool Billiard Table Pockets – Set
                                  of 6
B00P152NSQ                        Game Room Guys K66 Billiard Pool Table Cushion Rubber -
                                  Set of 6-7ft
B0043BPMH8                        Game Room Guys Beeswax - 1 oz. Block
B000WQWC0S                        Game Room Guys 4" Pool Table Rubber Pocket Liners - Set of 6
B01B1TFMPG                        Game Room Guys Plastic Web Pool Billiard Table Pocket
B004UBWFKI                        Game Room Guys Set of 2 Plastic Bumper Pool Liners
B00YFFAMKE                        Game Room Guys Pool Table Cushion Facing - Billiards
B00907TVXG                        Game Room Guys One Set of Large Replacement Bumper Pool
                                  Rubber Rings
B00907UQIK                        Game Room Guys 3" Pool Table Rubber Pocket Liner - Corner-
                                  Unpunched
B01EYSSJWE                        Game Room Guys 9 Ball Pool Rack




                                                   2
  Case 1:18-cv-00755-JTN-ESC ECF No. 22 filed 10/30/18 PageID.94 Page 3 of 9



Plaintiff has never authorized Defendant’s use of the Mark in connection with any of its products

and services. (Compl. ¶ 21). Defendant continues to use the Mark after this lawsuit was filed and

several cease and desist letters were sent to Defendant. (Compl. ¶ 22).


   III.      PROCEDURAL BACKGROUND

          On July 9, 2018, Plaintiff filed suit against Defendant. Despite its efforts to serve

Defendant, Defendant continued to dodge service, which caused Plaintiff to file a Motion for

Alternative Service of Process. This Court granted alternative service on August 15, 2018. (DN

#9).

          On August 27, 2018, Defendant contacted Plaintiff’s counsel by telephone and

recognized receipt of the Complaint. Defendant also requested an extension of time as to file a

responsive pleading. Pursuant to this request, Plaintiff’s counsel drafted a stipulation which was

ultimately signed by the principal owner of Defendant, David Bates. The stipulation was filed

with the court on September 7, 2018. (DN #11).

          On September 11, 2018, this Court entered an order striking the stipulation and required

Defendant to obtain counsel and file an answer by no later than October 2, 2018. (DN #12).

When Defendant failed to obtain counsel and file an answer, Plaintiff moved for an entry of

default. The Court Clerk entered the default against Defendant on October 10, 2018. (DN #17).


   IV.       LAW AND ANALYSIS

          a. Standard of Review

          An entry of default from the Clerk of the Court pursuant to Fed. R. Civ. P. 55(a) is a

prerequisite to the grant of a default judgment under Rule 55(b). See Bragg v. Corizon Corp.,

___F. Supp. 3d___; 2013 U.S. Dist. LEXIS 99021, at *13 (W.D. Mich., June 11, 2013). “Once a



                                                 3
  Case 1:18-cv-00755-JTN-ESC ECF No. 22 filed 10/30/18 PageID.95 Page 4 of 9



default is entered against a defendant, that party is deemed to have admitted all of the well plead

allegations in the complaint, except for those relating to damages.” Microsoft Corp. v. McGee,

490 F. Supp. 2d 874, 878 (S.D. Ohio 2007) (citing Antoine v. Atlas Turner, Inc., 66 F.3d 105,

110-11 (6th Cir. 1995).

       At this time, Plaintiff seeks an entry of default judgment against Defendant. Plaintiff

requests monetary damages, including attorney fees, and permanent injunctive relief. A proposed

judgment is attached as Exhibit 2.


       b. Trademark Infringement

       The Lanham Act provides liability for trademark infringement if a trademark registrant

shows that (1) another person has used any reproduction, counterfeit, copy, or colorable imitation

of the registrant's mark, (2) without the registrant's consent, (3) in commerce, (4) in the sale,

offer, distribution, or advertisement of any goods or services, (5) where the use is likely to cause

confusion or mistake or to deceive. See 15 U.S.C. § 1114(1)(a); see also Chanel, Inc. v. Huang

Cong, ___F. Supp. 2d___; 2011 U.S. Dist. LEXIS 141177, at *17 (WD Tenn, Dec. 8, 2011).

Liability often turns on “whether the defendant's use of the disputed mark is likely to cause

confusion among consumers regarding the origin of the goods offered by the parties.” Daddy's

Junky Music Stores v. Big Daddy's Family Music Ctr., 109 F.3d 275, 280 (6th Cir. 1997)

(citation omitted).

       Plaintiff’s undisputed allegations establish Defendant’s liability for trademark

infringement. Plaintiff is the owner of the Mark. (See Compl. ¶ 7). Through Amazon.com,

Defendant has promoted, advertised, distributed, sold, and/or offered products under Plaintiff’s

listings and Mark. (See Compl. ¶¶ 16-21). In fact, Plaintiff’s counsel, on behalf of Plaintiff,

purchased at least one of Defendant’s products. (See Compl. ¶ 16). Defendant has distributed,

                                                 4
  Case 1:18-cv-00755-JTN-ESC ECF No. 22 filed 10/30/18 PageID.96 Page 5 of 9



sold, and/or offered products under Plaintiff’s listings and Mark without Plaintiff’s consent. (See

Compl. ¶ 21). By defaulting, Defendant has admitted that its use of the Mark is likely to cause

confusion, deception, and mistake among the general consuming public as to the origin and

quality of the goods. (See Compl. ¶ 18). For these reasons, Plaintiff is entitled to judgment on its

trademark infringement claim.

       c. Unfair Competition

       Under the Lanham Act, liability for unfair competition or false designation of origin may

arise in a number of ways. See 15 U.S.C. 1125(a). The Act provides liability where a person

shows that, (1) in connection with any goods, services, or goods containers, (2) another person

has used any word, term, name, symbol, or device (3) that is likely to cause confusion or mistake

or to deceive “as to the affiliation, connection, or association of such person with another person,

or as to the origin, sponsorship, or approval of his or her goods, services, or commercial

activities by another person.” See 15 U.S.C. 1125(a)(1)(A). “Under the Lanham Act, the same

test is used for trademark infringement and unfair competition: likelihood of confusion.”

Zinganything, LLC v. Tmart UK Ltd., ___F. Supp. 3d___; 2016 U.S. Dist. LEXIS 10827, at *15

(N.D. Ohio, Jan. 29, 2016), citing Audi AG v. D'Amato, 469 F.3d 534, 542 (6th Cir. 2006).

       Plaintiff’s undisputed allegations establish Defendant’s liability for unfair competition or

false designation of origin. In advertising, distributing, selling, and/or offering its goods,

Defendant has used marks that are exact copies of Plaintiff’s Mark without Plaintiff’s consent.

(See Compl. ¶¶ 33-35). As a result of Defendant’s actions, “Defendant intended to divert

consumers from Plaintiff’s services and products that could harm the goodwill represented by the

[Mark], by creating a likelihood of confusion as to the source, sponsorship, affiliation, or




                                                 5
  Case 1:18-cv-00755-JTN-ESC ECF No. 22 filed 10/30/18 PageID.97 Page 6 of 9



endorsement the Defendant’s products.” (Compl. ¶¶ 39). Accordingly, Plaintiff is entitled to

judgment on its unfair competition claim.


        d. Damages

        Section 1117 of the Lanham Act provides, “When a violation of any right of the

registrant of a mark registered in the Patent and Trademark Office . . . shall have been

established in any civil action . . ., the plaintiff shall be entitled, . . . subject to the principles of

equity, to recover (1) defendant's profits, (2) any damages sustained by plaintiff, and (3) the costs

of the action.” 15 U.S.C. § 1117(a). “If the court shall find that the amount of the recovery based

on profits is either inadequate or excessive the court may in its discretion enter judgment for such

as the court shall find to be just, according to the circumstances of the case.” 15 U.S.C. §

1117(a).

        Due to the limited knowledge of Defendant’s business operation, it is difficult to

ascertain Defendant’s profits. However, Plaintiff is capable of ascertaining the amount of

damages it has suffered as a result of Defendant’s listings. When Defendant has listed one of its

infringing products, Defendant has undercut Plaintiff’s price and obtained the “Buy Box.” By

obtaining the Buy Box, Defendant captured sales and Plaintiff did not. Defendant infringement

started on or about April 14, 2018. Defendant remains on a total of 11 listings. As a result of

Defendant undercutting Plaintiff’s price and capturing sales, Plaintiff has lost sales in the amount

of $18,100.38. (See Exhibit 3). The damages are related to the sales that Plaintiff was enjoying

before Defendant started listings its infringing products and capturing sales.

        Additionally, the “court in exceptional circumstances may award reasonable attorney fees

to the prevailing party.” 15 U.S.C. § 1117(a). “A case should be considered ‘exceptional’ only

when the infringement is ‘malicious, fraudulent, willful, or deliberate.’” Johnson v. Jones, 149

                                                    6
  Case 1:18-cv-00755-JTN-ESC ECF No. 22 filed 10/30/18 PageID.98 Page 7 of 9



F.3d 494, 503 (6th Cir., 1998) (citation omitted). “‘[W]illful’ or bad faith infringement, so as to

justify an award of attorney's fees, ‘usually means passing off a product or service as another

seller's better established one, or some other deliberate theft of a marketholder's goodwill.’” Id.

(citation omitted).

       Defendant’s intentional and deliberate actions justify the imposition of attorney fees in

this case. Defendant has never been granted nor has Plaintiff ever consented to Defendant’s use

of the Mark in connection with Defendant’s products and services. Defendant was made aware

on multiple occasions of Plaintiff’s trademark. First, Plaintiff filed trademark infringement forms

with Amazon.com through its internal trademark infringement portal. Second, Plaintiff sent

Defendant multiple cease and desist letters regarding Defendant’s infringing activity. Third,

Plaintiff filed the instant lawsuit. Despite all of these efforts by Plaintiff, Defendant continues, to

this day, to list its products under Plaintiff’s Mark on Amazon.com. Defendant’s actions are

willful or deliberate as it has knowledge of Plaintiff’s Mark but yet continues its infringing

activity. More importantly, Defendant is passing off its products and services under Plaintiff’s

Mark. Defendant actions are a deliberate theft of Plaintiff’s goodwill. Because this is an

exceptional case, Plaintiff prays for an award of attorney fees. The total amount of the attorney

fees to date for this action is $7,367.00. See Exhibit 4.

       e. Injunctive relief

       This Court may also award injunctive relief to prevent a violation of a trademark

registrant’s rights under the Lanham Act, 15 U.S.C. § 1116(a). “A plaintiff seeking a permanent

injunction must demonstrate that it has suffered irreparable injury, there is no adequate remedy at

law, "that, considering the balance of hardships between the plaintiff and defendant, a remedy in

equity is warranted," and that it is in the public's interest to issue the injunction.” Audi AG v



                                                  7
  Case 1:18-cv-00755-JTN-ESC ECF No. 22 filed 10/30/18 PageID.99 Page 8 of 9



D'Amato, 469 F.3d 534, 550 (6th Cir., 2006) (citing eBay Inc., et al. v. MercExchange, LLC, 547

U.S. 388 (2006)). Courts have frequently granted permanent injunctions as part of a default

judgment to enjoin infringement of registered trademarks in the situation where a defendant had

already been defaulted, because the plaintiff had succeeded on the merits of its claims through

default. See Hanley-Wood LLC v. Hanley Wood LLC, 783 F. Supp. 2d 147, 151 (D.D.C., 2011)

(granting a permanent injunction after a default was entered by the court); Lifted Research

Group, Inc v Behdad, Inc, 591 F. Supp. 2d 3, 7 (D.D.C., 2008) (granting a permanent injunction

after a default was entered by the court).

       In Audi AG, the court entered a permanent injunction against the defendant because it had

attempted to use Audi’s goodwill to make a profit. Audi AG, 469 F.3d at 550. Specifically, the

defendant had used Audi’s website domain name on its own website. Id. The court found that (1)

defendant’s actions irreparably harmed Audi because consumers were misled into thinking they

were purchasing Audi’s products; (2) defendant’s actions continued to pose a risk of future harm

that provided no adequate remedy at law as long as Audi’s domain name was allowed to remain

on defendant’s website; (3) the public interest would be served by ordering an injunction because

it would prevent consumers from being misled; (4) defendant “face[d] no hardship in refraining

from willful trademark infringement;” and (5) Audi faced hardship from loss of sales. Id.

       The court’s reasoning in Audi AG is illustrative in this matter. Defendant has used and

continue to use Plaintiff’s Mark in an attempt to capitalize on and profit from the Mark’s

goodwill and reputation. By Defendant listing its infringing products under Plaintiff’s

Amazon.com listings, Defendant misled consumers into thinking that Plaintiff has endorsed,

certified, consent, authorized, or otherwise affiliated with them. Plaintiff is irreparably harmed

by the use of its Mark in connection with the sale of Defendant’s inferior and infringing



                                                8
 Case 1:18-cv-00755-JTN-ESC ECF No. 22 filed 10/30/18 PageID.100 Page 9 of 9



products. More importantly, Plaintiff is damaged when Defendant’s infringing products and

services do not meet Plaintiff’s standards of quality. Additionally, there will continue to be a risk

of harm so long as Defendant is not prevented from improperly using Plaintiff’s name and Mark.

An injunction that prevents such infringement will further the public interest in preventing the

continued misleading of consumers, insulate Plaintiff from future damage to its goodwill, and

not pose a hardship to Defendant. Accordingly, Plaintiff requests that this court enter a

permanent injunction against Defendant in a form substantially similar to the proposed order

attached as Exhibit 2.

   V.      CONCLUSION

        Defendant’s infringement of Plaintiff’s name and federally registered Mark has continued

for too long. Such infringement must stop, and Defendant must be held accountable for their

actions. Plaintiff respectfully requests that this Court award it monetary damages against

Defendant in the total amount of $18,100.38; attorney fees in the amount of $7,367.00; enter a

permanent injunction against Defendant to prevent their continued infringement of Plaintiff’s

Mark; and award such further relief as is consistent with equity and good conscience.

                                                      Respectfully Submitted,

Dated: October 30, 2018                               KELLER & ALMASSIAN, PLC

                                                      /s/ Nicholas S. Laue
                                                      Nicholas S. Laue (P79260)
                                                      Keller & Almassian, PLC
                                                      Attorneys for Plaintiff
                                                      230 East Fulton Street
                                                      Grand Rapids, MI 49503
                                                      (616) 364-2100




                                                 9
